WHITING, J.
This case is before us upon an order to show cause why appellant should not be allowed to file his appeal papers with the clerk of this court. With some immaterial differences, the facts herein are identical with those in the case of State v. Price, 136 N. W. 1087, (supra, page 419) just decided by this court. For the reasons stated in the opinion in that case, the relief prayed for by appellant is granted, and he is given 10 days from the notice of this decision within which to serve 'his notice of appeal' and brief upon the Attorney General, and 10 days after such service within which to file a copy of such notice of appeal 'together with his brief on appeal in the office of the clerk of this court, whereupon the appeal herein shall be duly entered upon the ■records of this court.